         Case 4:15-cv-00371-MWB Document 286 Filed 03/10/21 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ELAINE RICE, ALEX KUKICH, and                      No. 4:15-CV-00371
    DEAN MAURO, Individually, and on
    behalf of all others similarly situated,           (Judge Brann)

                 Plaintiffs,

          v.

    ELECTROLUX HOME PRODUCTS,
    INC., LOWE’S HOME CENTERS,
    LLC, and ABC CORP. 1-10,

                 Defendants.

                               MEMORANDUM OPINION

                                     MARCH 10, 2021

I.       BACKGROUND

         This action commenced more than six years ago. Defendants Electrolux

Home Products, Inc. (“Electrolux”) and Lowe’s Home Centers, LLC (“Lowe’s”)

have filed a motion to dismiss Plaintiffs’ Third Amended Consolidated Class

Action Complaint (the “Instant Complaint”).1

         The motion is now ripe for disposition; for the reasons that follow, it is

granted in part and denied in part.




1
      See Doc. 274; 279.
         Case 4:15-cv-00371-MWB Document 286 Filed 03/10/21 Page 2 of 10




II.      DISCUSSION

         A.      Motion to Dismiss Standard

         Under Federal Rule of Civil Procedure 12(b)(6), the Court dismisses a

complaint, in whole or in part, if the plaintiff has failed to “state a claim upon

which relief can be granted.” A motion to dismiss “tests the legal sufficiency of a

pleading”2 and “streamlines litigation by dispensing with needless discovery and

factfinding.”3 “Rule 12(b)(6) authorizes a court to dismiss a claim on the basis of a

dispositive issue of law.”4 This is true of any claim, “without regard to whether it is

based on an outlandish legal theory or on a close but ultimately unavailing one.”5

         Following the Roberts Court’s “civil procedure revival,”6 the landmark

decisions of Bell Atlantic Corporation v. Twombly7 and Ashcroft v. Iqbal8

tightened the standard that district courts must apply to 12(b)(6) motions.9 These

cases “retired” the lenient “no-set-of-facts test” set forth in Conley v. Gibson and

replaced it with a more exacting “plausibility” standard.10




2
      Richardson v. Bledsoe, 829 F.3d 273, 289 n.13 (3d Cir. 2016) (Smith, C.J.) (citing Szabo v.
      Bridgeport Machines, Inc., 249 F.3d 672, 675 (7th Cir. 2001) (Easterbrook, J.)).
3
      Neitzke v. Williams, 490 U.S. 319, 326–27 (1989).
4
      Id. at 326 (citing Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).
5
      Id. at 327.
6
      Howard M. Wasserman, THE ROBERTS COURT AND THE CIVIL PROCEDURE REVIVAL, 31 Rev.
      Litig. 313, 316, 319-20 (2012).
7
      550 U.S. 544 (2007).
8
      556 U.S. 662, 678 (2009).
9
      Iqbal, 556 U.S. at 670 (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957))
      (“[a]cknowledging that Twombly retired the Conley no-set-of-facts test”).
10
      Id.
                                                 -2-
         Case 4:15-cv-00371-MWB Document 286 Filed 03/10/21 Page 3 of 10




        Accordingly, after Twombly and Iqbal, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”11 “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”12 “Although the

plausibility standard does not impose a probability requirement, it does require a

pleading to show more than a sheer possibility that a defendant has acted

unlawfully.”13 Moreover, “[a]sking for plausible grounds . . . calls for enough facts

to raise a reasonable expectation that discovery will reveal evidence of

[wrongdoing].”14

        The plausibility determination is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.”15 No matter

the context, however, “[w]here a complaint pleads facts that are ‘merely consistent

with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’”16

        When disposing of a motion to dismiss, the Court “accept[s] as true all

factual allegations in the complaint and draw[s] all inferences from the facts


11
     Id. at 678 (quoting Twombly, 550 U.S. at 570).
12
     Id.
13
     Connelly v. Lane Const. Corp., 809 F.3d 780 (3d Cir. 2016) (Jordan, J.) (internal quotations
     and citations omitted).
14
     Twombly, 550 U.S. at 556.
15
     Iqbal, 556 U.S. at 679.
16
     Id. at 678 (quoting Twombly, 550 U.S. at 557 (internal quotations omitted)).
                                               -3-
         Case 4:15-cv-00371-MWB Document 286 Filed 03/10/21 Page 4 of 10




alleged in the light most favorable to [the plaintiff].”17 However, “the tenet that a

court must accept as true all of the allegations contained in the complaint is

inapplicable to legal conclusions.”18 “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.”19

         As a matter of procedure, the United States Court of Appeals for the Third

Circuit has instructed that:

         Under the pleading regime established by Twombly and Iqbal, a court
         reviewing the sufficiency of a complaint must take three steps. First, it
         must tak[e] note of the elements [the] plaintiff must plead to state a
         claim. Second, it should identify allegations that, because they are no
         more than conclusions, are not entitled to the assumption of truth.
         Finally, [w]hen there are well-pleaded factual allegations, [the] court
         should assume their veracity and then determine whether they plausibly
         give rise to an entitlement to relief.20

         B.     Facts Alleged in the Instant Complaint

         The facts relevant to the instant motion to dismiss, which I must accept as

true for the purpose of deciding said motion, are as follows. Because the motion to

dismiss addresses only one narrow, substantive issue, I cabin the recitation of facts

to those pertinent to the disposition of that legal question.

         The microwaves distributed by Electrolux are described as “over-the-range”

(“OTR”) microwaves.21 The exterior packaging and labeling of these microwaves

17
     Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (Nygaard, J.).
18
     Iqbal, 556 U.S. at 678 (internal citations omitted); see also Fowler v. UPMC Shadyside, 578
     F.3d 203, 210 (3d Cir. 2009) (Nygaard, J.) (“After Iqbal, it is clear that conclusory or ‘bare-
     bones’ allegations will no longer survive a motion to dismiss.”).
19
     Id. at 678.
20
     Connelly, 809 F.3d at 787 (internal quotations and citations omitted).
21
     Doc. 274 ¶ 76.
                                                 -4-
         Case 4:15-cv-00371-MWB Document 286 Filed 03/10/21 Page 5 of 10




specifically represent them as OTR microwaves.22 These microwaves incorporate

a distinct handle design that has been afflicted with a defect (the “Handle Defect”)

that causes the handles to absorb heat from the range below the microwaves,

resulting in dangerous temperatures.23 Only Electrolux knew about the Handle

Defect, and it hid this problem from consumers, including Plaintiff Mauro.24 If the

Handle Defect had been disclosed to Mauro, he would not have purchased the

microwave, or he would have paid less for it.25 Mauro bought the microwave

because it was represented as an OTR microwave; this provided added value over

other microwaves he could have bought.26 At the time of purchase, Plaintiffs

relied on the fact that the microwaves were designed to be used as OTR

microwaves, and saw the representation that this microwave was, in fact, an OTR

microwave. These representations were, for example, included on the exterior

packaging and labeling of the microwaves. Plaintiffs were misled by the non-

disclosure of the Handle Defect.27




22
     Id. ¶ 77.
23
     Id. ¶¶ 81-83.
24
     Id. ¶¶ 119-126.
25
     Id. ¶ 127.
26
     Id. ¶¶ 47, 50, 266.
27
     Id. ¶¶ 50, 286.
                                        -5-
         Case 4:15-cv-00371-MWB Document 286 Filed 03/10/21 Page 6 of 10




        C.      Analysis

                1.      The motion to dismiss is granted as to the economic loss
                        claims asserted by Elaine Rice

        In addressing previous iterations of the complaint and motions to dismiss,

this Court dismissed with prejudice Rice’s negligence claims to “to the extent that

[those] claims [were] premised on pure economic loss.”28 I reaffirmed that

decision in August 2020 and ordered that “Rice’s negligence claim within the

Consolidated Amended Complaint’s Rice-Kukich Action Count Seven is

dismissed with prejudice, to the extent that this claim is premised on pure

economic loss.”29 I informed Plaintiffs that they would “receive a chance to amend

their complaint again—though the amendment will not cover Rice’s Pennsylvania

law tort-based claims for pure economic loss.”30

        Defendants note that Rice appears to have included these tort law claims in

the Instant Complaint. Defendants ask this Court to dismiss those claims with

prejudice again. In the Instant Complaint, Plaintiffs acknowledge that the Court

“has dismissed several claims with prejudice as set forth in its Orders and Opinions

of January 15, 2020, and August 13, 2020.”31 They further state that “[t]hese

claims are not repled here do [sic] to that dismissal, which Plaintiffs intend to




28
     Doc. 24.
29
     Doc. 272.
30
     Id.
31
     Doc. 274 at 4-5 n. 2.
                                          -6-
        Case 4:15-cv-00371-MWB Document 286 Filed 03/10/21 Page 7 of 10




appeal.”32 In briefing, Plaintiffs represent that Counts 2, 3, and 7 “are not asserted

for economic losses on behalf of Plaintiff Rice or the Pennsylvania State Sub-

Class.”33

        Because there appears to be some confusion between the parties as to

whether or not these claims for economic loss are to be litigated, and to ensure that

all parties understand the lay of the land regarding this issue, the Court once again

dismisses those causes of action with prejudice, but only to the extent that they are

based on economic losses.

               2.     Dean Mauro has stated a claim under G.B.L. §§ 349 and 350

        In order for a plaintiff to state a claim for a violation of New York’s General

Business Law (“G.B.L.”) §§ 349 and 350, a plaintiff must “allege (1) that the

defendant's acts were consumer oriented, (2) that the acts or practices are deceptive

or misleading in a material way, and (3) that the plaintiff has been injured as a

result.”34 Electrolux and Lowe’s do not dispute the first two elements of the claim,

but suggest that Plaintiffs have not established causation. Defendants argue that

Mauro must “identify the statements or materials that he saw prior to purchasing

the allegedly defective product.”35 Of course, if a purchaser has not seen any




32
     Id.
33
     Doc. 281 at 18-19.
34
     Oswego Laborers' Local 214 Pension Fund v. Marine Midland Bank, N.A., 85 N.Y.2d 20, 25
     (1995) (internal quotation marks omitted).
35
     Doc. 280 at 10 (emphasis in original).
                                                -7-
        Case 4:15-cv-00371-MWB Document 286 Filed 03/10/21 Page 8 of 10




misrepresentation before purchasing a product, that misrepresentation cannot be

the cause of any injury.36

        Plaintiffs have done enough to survive this motion to dismiss. Mauro has

both identified the statements or misrepresentations he saw and alleged that he saw

them by the time he bought the microwave. Mauro claims that “at the time of

purchase,” he “saw the representation that the Microwave was an [OTR]

Microwave.”37 He also specifically notes that the microwaves were “uniformly

represented as [OTR] Microwaves on their exterior packaging [and] labeling.”38

He further alleges that the representation of the Electrolux microwave as an OTR

microwave was deceptive or misleading because Electrolux concealed the Handle

Defect. This omission made the representation misleading, which in turn, caused

Mauro’s injury.

        The ruling in Goldemberg v. Johnson & Johnson Consumer Companies,

Inc., which Defendants cite, offers guidance in resolving this matter. As that court

noted, “a plaintiff must state in his complaint that he has seen the misleading

statements of which he complains before he came into possession of the products

he purchased.”39 In that case, the plaintiff described the particular “allegedly



36
     Gale v. Int’l Bus. Machines Corp., 9 A.D.3d 446, 447 (dismissing a claim where the plaintiff
     did not allege “that he saw any” misleading statements “before he purchased or came into
     possession” of the product at issue).
37
     Doc. 274 ¶ 97.
38
     Id. ¶ 267.
39
     8 F.Supp.3d 467, 480 (S.D.N.Y. 2014).
                                               -8-
        Case 4:15-cv-00371-MWB Document 286 Filed 03/10/21 Page 9 of 10




misleading advertising and other statements” and alleged that the defendant’s

misrepresentations and omissions deceived and misled him.40 The court concluded

that the “reasonable inference to be drawn” from the allegations was that the

plaintiff had seen the misleading statements and “was thus deceived into

purchasing the products in question.”41

        In this case, Plaintiffs have identified the specific injurious

misrepresentations and omissions (the claims that the microwave was a functioning

OTR microwave, without any disclosure of the Handle Defect) and alleged an

injury stemming therefrom. And unlike in Goldemberg, there is no inference

necessary as to when Plaintiff saw the alleged misrepresentations, because he

explicitly pleads that he saw those statements “at the time of purchase” and made

his purchase “based on the representation that it was an [OTR]” microwave.42

        Defendants also argue that the description of the microwave as an OTR

microwave is an unactionable “factually truthful statement.”43 But this theory

appears to put the cart before the horse. The premise of Plaintiffs’ claim is that

because of the undisclosed Handle Defect, the microwaves at issue are not, in fact,

suitable for use over a range. As Plaintiffs say, “the literal ability to mount the

Microwave over a range does not render the “Over-the-Range” misrepresentation


40
     Id.
41
     Id.
42
     Doc. 274 ¶¶ 97, 99.
43
     Doc. 280 at 12.
                                           -9-
        Case 4:15-cv-00371-MWB Document 286 Filed 03/10/21 Page 10 of 10




factually accurate.”44 This creates a factual dispute that is inappropriate for

resolution at this stage. Unlike the cases cited by Defendants, the Court cannot say

conclusively that it would be factually truthful to describe the microwaves as OTR-

appropriate.

III.    CONCLUSION

        The instant motion to dismiss pursuant to Rule 12(b)(6) is granted in part

and denied in part.

        An appropriate Order follows.

                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge




44
     Doc. 281 at 17-18.
                                         - 10 -
